NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD OSBURN; SADIE OSBURN,                    No. 20-15270

                Plaintiffs-Appellants,          D.C. No. 1:19-cv-00246-DAD-SAB

 v.
                                                MEMORANDUM*
COUNTRYWIDE HOME LOANS, DBA
America’s Wholesale Lender; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Ronald and Sadie Osburn appeal pro se from the district court’s judgment

dismissing their action alleging federal and state law claims and seeking to prevent

foreclosure on property in California. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       In their opening brief, the Osburns fail to address the grounds for dismissal

and have therefore waived their challenge to the district court’s order dismissing

their action due to issue preclusion. See Indep. Towers of Wash. v. Washington,

350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were

not actually argued in appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d

139, 144 (9th Cir. 1993) (issues not supported by argument in pro se appellant’s

opening brief are waived); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.

1994) (“We will not manufacture arguments for an appellant, and a bare assertion

does not preserve a claim . . . .”).

       The district court did not abuse its discretion in denying the Osburns leave to

amend because further amendment would have been futile and would be taken in

bad faith. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041

(9th Cir. 2011) (setting forth standard of review and stating that leave to amend

may be denied where amendment would be futile); see also Sorosky v. Burroughs

Corp., 826 F.2d 794, 805 (9th Cir. 1987) (identifying “bad faith” as a reason to

deny leave to amend).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       All pending motions and requests are denied.

       AFFIRMED.


                                          2                                    20-15270